       Case 1:16-cv-00950-TCW Document 150 Filed 01/10/19 Page 1 of 1




      In the United States Court of Federal Claims
  No. 16-950C, 17-2017C, 18-80C, 18-522C, 18-677C, 18-691C, 18-921C, 18-1779C
                                  (consolidated)
                                (Filed: January 10, 2019)
*************************************
                                    *
CB&I AREVA MOX SERVICES, LLC,       *
                                    *
                    Plaintiff,      *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************


                                        ORDER

        On January 9, 2019, the Government filed an unopposed motion to stay the deadline
for filing its answer in case number 18-1779C in the above captioned consolidated case
until Congress restores funding to the Department of Justice. For good cause shown, the
motion is GRANTED. The deadline is stayed until Congress appropriates funds for the
Department of Justice.

      IT IS SO ORDERED.

                                               s/ Thomas C. Wheeler
                                               THOMAS C. WHEELER
                                               Judge
